Citation Nr: 1433475	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.  

2. Entitlement to service connection for a right knee disorder.  

3. Entitlement to service connection for a left shoulder disorder.  

4. Entitlement to service connection for a right shoulder disorder.  

5. Entitlement to service connection for a neck disability.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision, issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for a bilateral shoulder disability was denied in an unappealed rating decision in October 2002.  Subsequent to that decision, the RO received relevant service department records, which it used in adjudicating the current claim.  In light of the receipt by VA of additional relevant service records that were in existence at the time of the prior decision, the RO should adjudicate the claims on the merits in the first instance.  See 38 C.F.R. § 3.156 (c) (2013).

A January 2011 statement from the Social Security Administration (SSA) indicates the Veteran has been awarded SSA disability benefits.  No other such records are on file and must be obtained and associated with the claims file.  

Also, VA medical examinations and opinions are required in this case so that a VA examiner can address the Veteran's competent, credible lay assertions that he has experienced left and right knee disorders, left and right shoulder disorders, and a neck disorder since service, in the determination as to whether any diagnosed disorders are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  


Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran information regarding the basis of his SSA award including the nature of the underlying disabilities which formed the basis of that award.  If information from the Veteran indicates that such records are potentially relevant to the current appeal, request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any bilateral knee disorder, bilateral shoulder disorder, and neck disorder diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following question: 

(a) Is it at least as likely as not that a current disability of the left and/or right knee had its onset in service, was manifest within one year of service, or is otherwise etiologically related to the Veteran's military service?    

(b) Is it at least as likely as not that a current disability of the left and/or right shoulder had its onset in service, was manifest within one year of service, or is otherwise etiologically related to the Veteran's military service?  

(c) Is it at least as likely as not that a current disability of the neck had its onset in service or is otherwise etiologically related to the Veteran's military service?  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. Then readjudicate the claims in light of all additional evidence received.  If the claims remaining on appeal are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



